Citation Nr: 9903099	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-46 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD),  evaluated as 10 percent disabling 
prior to November 6, 1995.

 2.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim for 
service connection for PTSD and assigned a 10 percent 
evaluation.  The veteran's timely notice of disagreement was 
received on November 7, 1995.  In the document the veteran 
reported that he was not satisfied with the decision.  The 
document contains an annotation reflecting that the RO did 
not accept the NOD.  The basis for the determination of the 
RO is not known.

In a January 1997 rating decision, the RO increased the 
veteran's evaluation for PTSD to 30 percent disabling, 
effective November 7, 1995.  


REMAND

The Board notes that the veteran, in his October 1996 
substantive appeal, did not indicate whether he wanted a 
hearing before a Member of the Board.  There is no indication 
in the record that the RO contacted the veteran to determine 
whether he desired a hearing.

Moreover, the Board observes that the RO, in its June 1996 
rating decision, attributed the veteran's complaints of 
lethargy, confusion, irritation, memory loss, and dizzy 
spells to multiple lacunar infarcts based on evidence of 
record.  However, in recent rating decisions and Supplemental 
Statements of the Case, the RO has not definitively indicated 
that the veteran's continuing symptoms and complaints of 
irritation, memory loss, and dizzy spells are related to 
multiple lacunar infarcts or vascular dementia.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

Accordingly, this case is REMANDED for the following actions:
 
1.  The RO should contact the veteran 
and determine whether he wants a Travel 
Board hearing or a hearing at the RO.  
If the answer is affirmative, the RO 
should schedule the veteran for the 
appropriate hearing.

2.  The RO should clarify whether they 
are determining that the manifestations 
are due to a non-service connected 
cause.  (See the statement of the case.)  
If that is the determination, the 
decision of the RO must be supported by 
competent evidence.  If the RO has 
modified the decision, that should be 
clearly stated.

3.  The RO must prepare a document that 
reflects that the decision on appeal is 
the April 1995 rating decision and that 
two separate evaluations have been 
assigned covering the appeal period.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to allow for due process.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to allow for due process.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 2 -


